Citation Nr: 0214921	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran initiated an appeal as to all the 
issues addressed in that rating decision, then he clarified 
in his substantive appeal that he wished to continue the 
appeal as to only the issues listed on the first page of the 
present decision of the Board.


FINDINGS OF FACT

1. The veteran's bilateral pes planus clearly and 
unmistakably existed prior to service.

2. The preponderance of the competent and probative medical 
evidence of record demonstrates that the veteran's 
preexisting bilateral pes planus did not permanently 
increase in severity during his active service.

3. The competent and probative medical evidence of record 
demonstrates that a back disorder was not present in 
service, and the evidence preponderates against a finding 
that any currently diagnosed back disorder, to include 
cervical myelopathy, is related to service or any incident 
of service.


CONCLUSIONS OF LAW

1. A bilateral foot disorder was not incurred in or 
aggravated by service, and no current bilateral foot 
disorder is proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2. A back disorder was not incurred in or aggravated by 
service, and no current back disorder is proximately due 
to or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon the veteran's examination for enlistment into service in 
August 1971, pes planus, first degree, was noted on the 
examination report.  The pes planus was not considered to be 
disqualifying, and the veteran was found qualified for active 
service.  Service medical records do not show complaints of, 
or treatment for, any foot disorder.  The clinical records 
reflect that, in December 1971, the veteran was seen in the 
clinic with complaints of low back pain that, apparently, he 
had experienced all through basic training.  He complained of 
pain after playing football.  Examination findings revealed 
no scoliosis and full range of motion.  A back disorder was 
not diagnosed.  On a report of medical history completed in 
October 1974, when he was examined for separation from 
service, the veteran checked "no" to having recurrent back 
pain and foot trouble.  Clinical evaluation at that time 
noted no foot, spinal, or other musculoskeletal abnormality.

Post service, VA medical records are entirely negative for 
complaints of, or treatment for, pes planus or another foot 
disorder.  The records further show that VA hospitalized the 
veteran in September 1998 for treatment of cervical 
myelopathy.  According to the discharge summary, he had been 
involved in a motor vehicle accident in November 1996 and, in 
early 1997, began to experience bilateral forearm numbness 
and right lower extremity weakness.  While hospitalized in 
1998, the veteran underwent a C6 carpectomy with right iliac 
crest bone graft and O'Ryan plating, and posterior cervical 
laminotomies at C5-6 and 6-7 on the left.  The operative 
report of those procedures reflects the veteran's three-year 
history of progressive difficulty with falling, bilateral 
awkwardness in his hands, bilateral arm pain, urinary 
urgency, and difficulty with erection.  A cervical magnetic 
resonance image (MRI) scan demonstrated compression from C5-6 
to C6-7.

The VA medical records further show that the veteran failed 
to report for physical therapy and neurosurgery appointments 
scheduled in November 1998 and a MRI scheduled in December 
1998.  In his August 1999 notice of disagreement, the veteran 
said he had been incarcerated since November 15, 1998.  He 
stated that he had suffered intermittently both before and 
since he left service, but was too proud to seek help.  He 
said his physical health had been a handicap to him for 
twenty-five years and had worsened in the last three or four 
years, resulting in surgery.  The veteran said his 
incarceration was directly tied to his disability, as he was 
unable to work after his surgery and attempted an illegal way 
to make money that had led to his arrest and conviction.  

In his October 2000 substantive appeal, the veteran 
maintained that, while in service, he had seen a physician 
more than once for his back and bilateral foot conditions.  
He said that for the past twenty years he had treated the 
disorders with over-the-counter medications.

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for back and 
bilateral foot conditions.  Before addressing these issues, 
the Board notes that, during the course of this claim and 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2002)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In this case, the RO determined that such an 
examination was not needed to adjudicate the veteran's case, 
and the Board also finds nothing in the record that would 
necessitate VA examination prior to consideration of the 
claims on appeal.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in a 
July 2001 supplemental statement of the case, the RO advised 
the veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was also 
sent to the veteran's accredited service representative.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for bilateral 
foot and back disorders.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Service connection may also be granted for aggravation of a 
preexisting disability. See 38 C.F.R. § 3.306.  Service 
connection for aggravation of a disability includes the 
degree by which the disability increased in severity during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Federal 
Circuit Court has explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

1.  Service Connection for Bilateral Foot Disorder

The evidence in this case clearly and unmistakably 
establishes that the veteran experienced bilateral pes planus 
prior to his active service.  When he was examined for 
enlistment into service, in August 1971, first degree pes 
planus, which was not considered disqualifying, was noted on 
the examination report.  That finding by the medical examiner 
constitutes evidence that the currently claimed bilateral 
foot disorder clearly and unmistakably preexisted service.  
The Board, therefore, finds that the presumption of soundness 
under the provisions of 38 U.S.C.A. § 1111 has been rebutted 
regarding the veteran's complaints of a bilateral foot 
disorder.

Thus, the question that the Board must consider at this time 
is whether there was aggravation during service.  As noted 
above, the pertinent regulations provide that, in order to 
establish service connection by way of aggravation, it must 
first be shown that there was a permanent increase in 
severity of the condition during service.

The service medical records are entirely negative for 
complaints of, or treatment for, pes planus, or any other 
bilateral foot condition.  Post-service medical records are 
also negative for mention of a foot disorder.  With all due 
respect for the veteran's undocumented contention that he 
experienced problems with his feet during service, the Board 
must note that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not considered 
to be aggravation unless the underlying disability, as 
contrasted to the symptoms, worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); see also Jensen v. Brown, 4 Vet. 
App.
306-07 (1993).  That clearly did not happen in this case.

Although the veteran has indicated, in his written 
statements, that his bilateral foot disorder continued after 
service, there is no medical evidence to show that his pes 
planus disorder actually increased in severity in service.  
In fact, there are no medical treatment records of the feet 
in the claims file nor has the veteran described receiving 
any medical treatment for his bilateral foot disorder since 
his discharge from active service.  The paucity of treatment 
records following service shows that the veteran's bilateral 
foot disorder was marked, at the very most, by only temporary 
or intermittent flare-ups, without a worsening of the 
underlying condition for many years.

In his statements, the veteran has repeatedly attributed a 
current bilateral foot disorder to service, and has 
maintained that his pre-existing foot disorder was aggravated 
by service.  Nevertheless, the veteran is not qualified as a 
lay person to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In sum, the evidence of record fails to show that the 
veteran's underlying pes planus condition actually worsened 
during active military service.  Further, the veteran has not 
provided any other treatment records for a foot disorder that 
would support his contention that his condition was 
aggravated by active service.  The absence of any treatment 
for a bilateral foot disorder for many years following 
service supports the conclusion that, at best, he may have 
experienced a flare-up or exacerbation of his pre-existing 
condition of the feet.  Although, in his September 1998 
claim, he asserted that VA hospitalized him that month 
apparently due, in part, to a foot disorder, the relevant 
medical records show that he was hospitalized due to cervical 
myelopathy, not a foot disorder.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim that his foot disorder was aggravated by 
service.

In the absence of any competent evidence that the bilateral 
pes planus underwent a permanent increase in severity during 
service, the Board concludes that the claim for service 
connection for a bilateral foot disorder must be denied.  The 
veteran has not provided any medical evidence demonstrating 
that the pes planus noted on enlistment into service 
underwent a permanent increase in severity, nor, as noted 
above, has he identified any possible source of such records. 

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between pes planus in 
service and any post-service symptomatology.  As discussed 
above, a claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical nexus evidence, which is not present here.

The Board has considered the benefit-of-the-doubt doctrine.  
However, as explained above, the preponderance of the 
evidence requires denial of the claim of entitlement to 
service connection for a bilateral foot condition.  38 
U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  As a result, the benefit of the doubt doctrine is not 
for application.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.

2.  Service Connection for a Back Disorder

The veteran has also contended that service connection should 
be granted for back disorder.  Although the evidence shows 
that the veteran has cervical myelopathy, no competent 
medical evidence has been submitted to show that this 
disorder is related to service or any incident thereof.  On 
the other hand, the service medical records are entirely 
negative for any report indicative of cervical myelopathy.  
The record reflects that, although a December 1971 record 
entry shows the veteran's complaints of low back pain, his 
musculoskeletal system was normal on separation from service, 
and the first post-service evidence of record of cervical 
myelopathy is from 1998, nearly twenty-four years after the 
veteran's separation from service.  More important, VA 
medical records dated in September 1998 show only a three-
year history of cervical problems.  The September 1998 
discharge summary includes a history of a motor vehicle 
accident injury in November 1996, followed by upper extremity 
numbness in 1997.  In short, no medical opinion or other 
medical evidence relating the veteran's cervical myelopathy 
to service or any incident of service has been presented.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

However, here there is simply no medical evidence of record 
that the veteran's cervical myelopathy is related to service.  
The medical evidence to which the veteran has made reference 
in his claim, namely the September 1998 VA medical records, 
shows that he gave a history of cervical problems that 
started, at the earliest, in 1995 or as a result of a 
November 1996 motor vehicle accident.  At no time, while 
hospitalized by VA for cervical laminotomies and other 
treatment, did the veteran ever mention a low back problem in 
service in the 1970's.

As above, we have considered the doctrine of reasonable 
doubt.  Under that doctrine, when there is an approximate 
balance between the evidence for and against a claim, the 
evidence is in equipoise, there is said to be a reasonable 
doubt, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 12 
Vet. App. 307, 310-1 (1999); 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has a back disorder related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

3.  Summary

In sum, as it has not been shown that the veteran has a 
bilateral foot disorder or back disorder that is related to 
service or any incident thereof, service connection for a 
bilateral foot disorder and for a back disorder must be 
denied.  The Board has considered the doctrine of the benefit 
of the doubt, both pre- and post-VCAA, but the evidence is 
not so evenly balanced as to raise a reasonable doubt in this 
case.  38 U.S.C.A. § 5107(b) (old and new versions).


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a back disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

